Case 2:21-cv-00998-SJF-ARL Document 17 Filed 03/08/21 Page 1 of 2 PageID #: 200



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
PANTELIS CHRYSAFIS, BETTY COHEN,
BRANDIE LACASSE, MUDAN SHI, AND
FENG ZHOU,                                                        2:21-cv-00998
                                                                  (SJF/ARL)
                                    Plaintiffs,
                                                              DECLARATION OF
                -against-                                     HELENA LYNCH

LETITIA JAMES, in her official capacity as Attorney
General of the State of New York,

                                   Defendant.

        HELENA LYNCH, an attorney duly admitted to practice before this Court, declares, under

penalty of perjury:

        1.      I am an Assistant Attorney General in the Office of Letitia James, Attorney General

of the State of New York.

        2.      I have been assigned to represent Defendant, Letitia James, in her official capacity as

Attorney General of the State of New York, in this matter, and I am familiar with the facts and

circumstances herein.

        3.      I submit this declaration for the limited purpose of submitting to the Court the exhibits

described below.

        4.      Annexed hereto as Exhibit 1 is a true and correct copy of the form Notice of

Nonpayment Petition, Civil Court of the City of New York.

        5.      Annexed hereto as Exhibit 2 is a true and correct copy of the form Notice of

Holdover Petition, Civil Court of the City of New York.

        6.      Annexed hereto as Exhibit 3 is a true and correct copy of the text of Chapter 127 of

the Laws of 2020, The Tenant Safe Harbor Act, referred to the accompanying memorandum of law

as the “TSHA.”
Case 2:21-cv-00998-SJF-ARL Document 17 Filed 03/08/21 Page 2 of 2 PageID #: 201



       7.        Annexed hereto as Exhibit 4 is a true and correct copy of the Legislative Information

for Ch. 381 of the Laws of 2020, including the Senate Sponsor’s memorandum and the text of the

Covid-19 Emergency Eviction and Foreclosure Protection Act, which is referred to in the

accompanying memorandum of law as Act “CEEFPA.”

       8.        Annexed hereto as Exhibit 5 is a true and correct copy of a preprint version of the

following research paper: Leifheit KM, et al. Expiring Eviction Moratoriums and COVID-19 Incidence and

Mortality (2020). This is available at https://ssrn.com/abstract=3739596. The graph cited on page 7

of the accompanying memorandum of law, showing the cases prevented and lives saved by eviction

moratoriums,                                           available                                    at

https://drive.google.com/file/d/1x8qezy_mXiaw7eKsU_D9zQnQYY0YMfgP/view?usp=sharing,

accompanies this article and, upon information and belief, will be included in a later version.

       9.        Annexed hereto as Exhibit 6 is a true and correct copy of the following research

paper: Jowers, Kay et al., Housing Precarity and the COVID-19 Pandemic (2021).

       10.       Annexed hereto as Exhibit 7 is a true and correct copy of the form Hardship

Declaration, which is available in approximately twenty languages on the Office of Court

Administration      website.    See   http://www.nycourts.gov/courts/nyc/civil/CORONA/covid-

eefpa.shtml.

       11.       Annexed hereto as Exhibit 8 is a true and correct copy of the Legislative Information

for Senate Bill 5357 / Assembly Bill 5967, which was delivered to the Governor on March 5, 2021.

 Dated: Mineola, New York                         / Helena Lynch
        March 8, 2021                             Helena Lynch
                                                  Assistant Attorney General, of Counsel
                                                   (516) 248-3312 | Helena.lynch@ag.ny.gov




                                                   2
